Case 13-17252        Doc 88     Filed 12/31/18     Entered 12/31/18 17:00:39          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 17252
         Denzil L Moore
         Takenya Yashica McCarthy-Moore
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/24/2013.

         2) The plan was confirmed on 11/04/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/30/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 09/20/2018.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $133,462.82.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-17252             Doc 88           Filed 12/31/18    Entered 12/31/18 17:00:39             Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $51,290.00
           Less amount refunded to debtor                                  $686.22

 NET RECEIPTS:                                                                                         $50,603.78


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                     $10,202.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                            $2,096.23
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $12,298.23

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim         Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted      Allowed        Paid         Paid
 Acura Financial Services                  Secured             0.00           NA           NA            0.00        0.00
 Acura Financial Services                  Secured        2,639.00       2,638.44     2,638.44      2,638.44      104.76
 Brendan Financial Inc                     Unsecured    100,000.00    101,659.30    101,659.30      8,132.74         0.00
 Capital One Auto Finance                  Secured       15,621.00     15,620.52     15,620.52     15,620.52    1,524.30
 Dr. Gartner                               Unsecured         900.00           NA           NA            0.00        0.00
 Federal National Mortgage Association     Secured        1,440.00       1,439.45     1,439.45      1,439.45         0.00
 Federal National Mortgage Association     Secured      125,842.00    125,892.89    125,892.89           0.00        0.00
 Gartner Periodontal Care, Inc             Unsecured         149.00           NA           NA            0.00        0.00
 Great Lakes Higher Education Guaranty C   Unsecured     67,954.00     68,298.18     68,298.18      5,463.85         0.00
 Portfolio Recovery Associates             Unsecured      1,969.00       2,043.63     2,043.63        163.49         0.00
 Portfolio Recovery Associates             Unsecured      1,883.00       1,955.30     1,955.30        156.42         0.00
 Quantum3 Group                            Unsecured          84.00        111.42       111.42           8.91        0.00
 Specialized Loan Servicing LLC            Unsecured           0.00    38,158.40     38,158.40      3,052.67         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-17252        Doc 88      Filed 12/31/18     Entered 12/31/18 17:00:39             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $125,892.89              $0.00               $0.00
       Mortgage Arrearage                                 $1,439.45          $1,439.45               $0.00
       Debt Secured by Vehicle                           $18,258.96         $18,258.96           $1,629.06
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                         $145,591.30         $19,698.41           $1,629.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $212,226.23         $16,978.08              $0.00


 Disbursements:

         Expenses of Administration                            $12,298.23
         Disbursements to Creditors                            $38,305.55

 TOTAL DISBURSEMENTS :                                                                     $50,603.78


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
